DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

	Claims 2 and 4 had been cancelled.  Claims 1 and 15 have been amended, claims 20-21 as requested in the amendment filed on March 7, 2022. Following the amendment, claims 1, 3, and 5-21 are pending in the instant application.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 5-9, 16-21 are under examination in the instant office action.

Claim Rejections - 35 USC § 112 (New-necessitated by amendment)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 lists exemplary elements, followed by “etc.” in parentheses. Exemplary phrases “etc.”, “or the like”, “for example” and “such as” render the claim indefinite because the claim includes elements not actually disclosed, thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).

		
Claim Rejections - 35 USC § 101 (Maintained)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, Claims 1, 3, 5-9, 16-21 stand as rejected under 35 U.S.C. 101 as applied to previous claim listing Claims 1, 3, 5-9, 16-19, for reasons of record in the previous action. 
In Remarks filed March 7, 2022, Applicant traverses this rejection on the following grounds.  Applicant assert, at the time of the invention, all diagnoses for Alzheimer’s were invasive (e. CSF) and the invention constitutes an improvement in the technology because it is not invasive (Remarks, paragraph bridging pgs. 10-11).  Applicant asserts the technical steps render the method patent eligible because they ensure the claims are not directed to the abstract idea as a whole. Applicant asserts, as amended, the specific culture conditions were not known in the art (Remarks. pg. 12) and they impose meaningful limits upon the method.  
While these arguments have been reviewed in full, they are not persuasive.  
As stated in the previous rejection, the steps/elements recited in addition to the judicial exception and, furthermore, are merely those steps that must be performed in order to observe the natural phenomenon, wherein the level and/or cellular distribution of 3H-HS or HD3STs in the immune cells correlates with Alzheimer’s diseases. Isolating white blood cells from subject’s sample was routine activity prior to filing.  The following prior art teaches that culturing immune cells in the presence of M-CSF to obtain M0, M1 or M2 macrophages, was also well understood, routine and conventional activity in the art prior to filing (Jaguin et al., Cellular Immunology, 281:51-61, 2013).  Jaguin et al. teach, “human MCSF-generated M0 to polarize toward M1 or M2 subtype was also associated with enhanced secretion of TNFα, IL-1β. IL-12p40, CXCL10 and IL-10 (for M1) or CCL22 (for M2)” (Abstract), which teaches the method of amended claim 1. The Martinez art, made of record in the previous office action, is evidence that the expression level of 3S-HS and HS3STs were altered upon polarization from M0 to M1 and M2 macrophages.  Martinez et al. teach, “the levels of HS3ST1 and HS3ST2 were decreased by 15- and 30-fold, respectively, while a 20-fold increase in the expression of HS3ST3B was observed in M1 macrophages” (pg. 506, column one, last full paragraph).  Therefore, observation of the levels and/or cellular distribution of HS3STs was routine activity in cultured macrophages prior to the filing date of the instant application and is a natural phenomenon upon macrophage polarization.  The instant claims merely append this natural phenomenon (“apply it”) to a field of use (diagnosis of Alzheimer’s disease).  It was well-established in the art that Alzheimer’s disease pathology is associated with inflammation and altered macrophage physiology (see specification pg. 3, lines 9-12);  the instant claims seek to merely “apply” this natural phenomenon to diagnosis.
Contrary to Applicant’s assertion, the invention does not constitute an improvement in the technology (MPEP 2105(a)II).  While Applicant asserts “all the prognosis and diagnosis processes for Alzheimer’s disease were based on invasive methods using cerebrospinal fluid (‘CSF’) of patients” (Remarks, pg. 10), the specification teaches non-invasive neuroimaging methods were known (pg. 2) and diagnosis of Alzheimer’s disease was routinely performed by non-invasive cognitive assessments.  Further, upon diagnosis, it was routine to treat the patient with “at least one agent suitable for treating Alzheimer’s disease” as required by instant claims 20-21.  Claim 21 does not recite any particular treatment or class of molecule to be administered to those identified by the method, rather it lists all known treatments prior to filing.  The claims, as currently amended, do not apply a “particular treatment or prophylaxis” to those patients identified.  MPEP 2106.04(d)(2)(a) states: “The treatment or prophylaxis limitation must be ‘particular,’ i.e., specifically identified so that it does not encompass all applications of the judicial exception(s) … a claim that recites …’administering a suitable medication to a patient’ … is not particular, and is instead merely instructions to ‘apply’ the exception in a generic way.” Thus, the administration step of the instant claims does not integrate the judicial exception(s) into a practical application.
For all these reasons, the rejection of Claims 1, 3, 5-9, 16-21 under 35 U.S.C. 101, as directed to a judicial exception without significantly more, is maintained.

Claim Rejections - 35 USC § 103 (New – necessitated by amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As currently amended to require culturing in the presence of M-CSF, Claims 1, 3, 5-9, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tedesco et al. 2014 (cited in the previous action); newly applied reference  Jaguin et al., Cellular Immunology, 281:51-61, 2013; and Martinez et al. 2014 (cited in the previous action).
  In Remarks filed March 7, 2022, Applicant asserts the claim as currently amended are not obvious over Tedesco and Martinez.
This is not persuasive in view of the added reference of Jaguin et al. 2013.  
It should be noted that M-CSF of the instant claims is also known in the art as CSF-1.  Tedesco teaches all of the methods of Claims 1 step (a), the cells of claims 3 and 17, the days in culture of instant claim 5, the preferred embodiment of medium of claim 18, the anti-inflammatory factors of claims 6 and 19, and the “flow cytometry”, recited in claim 7. While Tedesco teaches, “In most studies … growth factors (e.g., GM-CSF, CSF-1) are added over the monocyte differentiation period in culture” (pg. 546, second sentence) the authors choose to not use these factors but establish that these were well-known in the art of culturing monocytes.  MPEP §2121.01II states that a reference serves as prior art for all that it teaches.  Beckman Instruments v. LKB Produkter AB, 892 F.2d 1547, 1551, 13 USPQ2d 1301, 1304 (Fed. Cir. 1989).  Therefore, even if Tedesco does not use CSF-1/M-CSF of the instant claims, it established that this was well-known in the prior art.
The Jaguin et al. 2013 prior art is provided as further evidence that M-CSF was known in the art and, in particular, for differentiating the cells from M0 to M1 and M2 (Abstract).  Therefore, claims 1 and 20, parts (a) and (a1), are obvious in view of the prior art teachings.
The Martinez et al. prior art teaches parts (b) and (c) of instant claims 1 and 20, wherein it teaches differentiation from M0 to M1 or M2 significantly alters the expression and sulfation pattern of glycosaminoglycans (GAGs). Martinez teaches, “As shown in Table I, marked variations in mRNA levels of 6 out of 15 HS sulfotransferases could be distinguished in M1 and M2 subtypes by comparison to non-activated M0 macrophages … the most dramatic changes were observed for mRNA encoding HS3ST isoforms. Indeed, the levels of HS3ST1 and HS3ST2 were decreased by 15- and 30-fold, respectively, while a 20-fold increase in the expression of HS3ST3B was observed in M1 macrophages” (pg. 506, column one, last full paragraph). Therefore, the reference teaches methods comprising determining the level of 3S-HS and/or HS3STs in circulating immune cells after culture, the immune methods of Claim 7, the sulfotransferases of Claim 16,  and the specific requirements of claims 8 and 9.
The examiner maintains that the level of skill in the art of macrophage culture is high and that the addition of M-CSF, as currently claimed, would have been obvious to a person having ordinary skill because, as taught by both Tedesco and Jaguin, it was a factor known to differentiate macrophages into M1 and M2 phenotypes.  Combining prior art elements according to known method to yield the predictable disclosed results is prima facie obvious. Further, the addition of this factor was well-within the technical skill of a skilled artisan, and adding factors  to culture medium is routine in the art and would not have required undue further experimentation.
Therefore, the method of the instant claims is rendered obvious in view of what was known in the art prior to filing and the claims are rejected.

Double Patenting (Maintained)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 7, 8, and 16 stand as rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,324,096 issued June 18, 2019. 
In Remarks (Id) page 16, Applicant asserts: “These claims do not establish any link between the presence of the disease and the level of 3S-HS in tested cells” and “do not teach any step of collecting circulating immune cells” and “culturing said immune cells in order to obtain a specific phenotype.” 
This is not persuasive because the claims recite contacting a sample of a biological fluid collected from a subject being subject to a Tauopathy, which specifically encompasses Alzheimer’s disease (see patent claim 3); with an agent and assessing the expression of heparin-glucosamine 3-O-sulfotransferase (patented claim 4), and comparing said levels (patent claim 1 part (d)) to control levels.  Therefore, the claims do teach the step of collecting samples that encompass circulating immune cells.
In Remarks, Applicant argues that the patented claims do not establish any link between the presence of disease and the level of 3S-HS in tested cells. This is not persuasive because this link is diagnosis, which is an abstract idea that is not patent eligible subject matter, and which cannot distinguish the instant claims over the patented claims.
Lastly, the argument that the patented claims do not recite “culturing said immune cells in order to obtain a specific phenotype” is not persuasive.  Patented claims have open-ended language (“comprising”) which does not exclude additional steps/elements. 
The rejection is maintained because the instant claims are an obvious variant of the patented method.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649